Citation Nr: 1205820	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May1971, including service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Cleveland, Ohio.  The issues originally on appealed included the following:

Entitlement to service connection for coronary artery disease (heart condition), bilateral hearing loss, tinnitus, the residuals of a shrapnel wound to the back, arthritis of the back, the residuals of malaria, chronic bronchitis, and emphysema.  

The Board subsequently issued a Remand on all of the issues in September 2008.  The purpose of the Remand was to obtained additional medical information.  The claim was sent to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The claim was then returned to the Board in 2011.  Prior to the Board's review of the claim, service connection had been granted for tinnitus, the residuals of a shrapnel wound of the back, and arthritis of the back.  After reviewing the claim and the evidence that had been obtained since September 2008, the Board then issued a Decision/Remand in July 2011.  The Board found that the evidence supported the appellant's claim for service connection for a cardiac disability but it did not support his claim for entitlement to service connection for chronic bronchitis, emphysema, and the residuals of malaria.  The last issue, that involving hearing loss, was once again remanded to the AMC so that further clarification could be obtained concerning the etiology of the claimed disorder.  The claim has since been returned to the Board for review.  

Upon reviewing the development since July 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's bilateral hearing loss disorder.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed hearing loss, and it has done so.  Specifically, the AMC was asked to obtain an examination of the appellant along with an opinion concerning the etiology of any current hearing loss disability.  The results of that request have been included in the claims folder for review.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 


FINDINGS OF FACT

1.  The appellant may have been exposed to loud noises, including gunfire, while he was on active duty.

2.  The medical evidence of record does not etiologically link the appellant's current bilateral hearing loss with his military service, any incidents therein, or any service-connected disability.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the appellant's active military service, and a sensorineural hearing loss may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the service member or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The service member should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that over the course of this appeal, the appellant has been provided notice as to how he can prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, he has been told about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, along with his testimony at the June 2007 before the undersigned Veterans Law Judge, establishes that he received notice of each element required to substantiate the claims for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the claims folder indicates that the appellant's service treatment records were associated with the claims file and his known VA treatment records have been obtained and included in the claims folder.  The Veteran has indicated that he has applied for or is receiving Social Security Administration (SSA) benefits, and those records have been obtained and included in the file for review. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that in conjunction with this claim, the appellant underwent VA audiological examinations in June 2009 and again in September 2011, copies of which are contained in the claims folder.  A review of those examination reports notes that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, the appellant was given the opportunity to present evidence and testimony before the Board.  He provided testimony before the undersigned in June 2007.  During that hearing, the appellant described how he was exposed to loud noises while on active duty, he described his current bilateral hearing loss condition, and then explained why he believed his current hearing loss was the result of his military service.  The appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

II.  Factual Background and Legal Analysis

As previously indicated, the appellant has come before the VA asking that service connection be granted for bilateral hearing loss.  Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the service member presently has the same condition. 

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the service member's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  

Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the service member's present condition.  38 C.F.R. § 3.303 (2011); see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

The record reflects that the appellant served on active duty from May 1968 to May 1971, to include combat-related service in the Republic of Vietnam.  His service treatment records disclose that auditory thresholds were tested at 500 Hertz (Hz), 1000 Hz, 2000 Hz, and 4000 Hz.  The auditory thresholds were as follows (after conversion):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

20
LEFT
10
5
5

5

A service separation examination conducted in March 1971 discloses auditory thresholds (after conversion) of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

20
LEFT
10
5
5

5

In conjunction with his claim for benefits, the appellant underwent a VA audiological examination in June 2009.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
50
55
LEFT
10
10
30
45
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  

A second VA audiological examination was performed in September 2011.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
30
45
45
LEFT
5
10
25
50
40

Speech audiometry revealed speech recognition ability of 98% percent in both ears.  Additionally, while the examiner indicated that the appellant was suffering from hearing loss in both ears, she concluded that the hearing loss was not related to or caused by or the result of the appellant's military service or any incidents therein.  This included a conclusion that even though the appellant was exposed to combat noises, including loud explosions, the appellant's current hearing loss was not caused by or the result of said exposure.  The examiner further discussed whether there was significant threshold hearing loss between the appellant's enlistment and discharge - there was not - and whether the appellant's tinnitus affected or caused the hearing loss - it did not.  

The Board would note that there are no audiological reports or measurements for the appellant for the year after the appellant was released from active duty.  Moreover, besides the VA medical examination reports that have found that the appellant's hearing loss was not related to service, no other medical reports concerning the etiology of the appellant's hearing loss has been proffered or obtained.  

The service treatment records establish that the Veteran did not seek medical evaluation for hearing loss during active duty.  The record further shows that the appellant did not seek medical attention for his hearing loss until many, many years after his discharge from service in 1971.  This establishes that there is no objective evidence that the appellant manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011). 

The only evidence favorable to the appellant's contention that his current hearing loss disability is the result of his military service is the lay evidence provided by him.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced a decrease in his hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the appellant's lay statement that he experienced this decrease intermittently in service and thereafter. 

The Veteran is competent to state what he experienced, such as experiencing hearing loss.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the Veteran's assertions as to the etiology of the noted hearing loss.  In this case, the Board finds that the Veteran reports that he experienced hearing loss intermittently but continuously since his discharge from active service less than credible.  The Board finds his statements that he began experiencing problems with his hearing while in service or immediately thereafter inconsistent with the medical evidence of record.  It was not until the appellant filed this claim for benefits, in 2003 (thirty-two years after his discharge) that the appellant mentioned that his hearing loss was due to his service.  The Board finds that his statements inconsistent with his actions after discharge from active service. 

The Board finds the appellant's assertions concerning when he began experiencing hearing loss inaccurate.  His contentions that he had hearing loss chronically and continuously following service separation in 1971 seems inconsistent with his failure to seek medical evaluation for his hearing until 2003.  The Board concludes that the appellant's statements about poor hearing while in service and chronic and continuous hearing loss following service are not credible. 

The appellant is certainly competent to state what he experienced, such as experiencing hearing loss.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the noted hearing loss.  In this case, the Board finds that the appellant's reports that he experienced hearing loss intermittently but continuously since his discharge from active service less than credible.  The Board further points out that in support of his claim the appellant has not proffered any private medical opinions that would corroborate in any manner the appellant's assertions. 

The Board acknowledges that a VA examiner has hypothesized that the appellant's diagnosed bilateral hearing loss was not caused by inservice noise exposure or that he had any type of decrease in hearing while on active duty.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are only the VA medical opinions that have concluded that the appellant's hearing loss cannot be attributed to service, or to a service-connected disability.  Again, the Board notes that the appellant has not submitted any medical evidence that would be considered a contrary opinion concerning the etiology of the appellant's bilateral hearing loss.  Per the latest report of September 2011, the examiner has reviewed the complete claims folder including the statements provided by the service member.  In providing her opinion, the audiologist was not equivocal, vague, or ambiguous with her opinion that the appellant's military service did not lead to the development of his current bilateral hearing loss.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current hearing loss is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the current hearing loss of both ears is somehow related to the appellant's military service and the acoustic noise trauma that the appellant endured while he was on active duty.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service many years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from bilateral hearing loss that was caused by or the result of his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current bilateral hearing loss, first shown many, many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


